Citation Nr: 0303300	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer with radical prostatectomy from 
October 1, 1999.  

2.  Entitlement to an increased rating for residuals of 
prostate cancer with radical prostatectomy, currently rated 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from November 1954 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the rating for residuals of 
prostate cancer with radical prostatectomy from 100 percent 
to 20 percent effective October 1, 1999.  In a December 2001 
rating decision, the RO granted a 40 percent rating for 
residuals of prostate cancer with radical prostatectomy, 
effective October 1, 1999.  

In his July 1999 notice of disagreement, the veteran asserted 
that his condition had not improved and that the 100 percent 
rating for residuals of prostate cancer with radical 
prostatectomy should not be reduced.  The Board has separated 
this matter into two separate issues as noted on the 
preceding page.  

In his August 1999 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a hearing 
officer at the RO.  In January 2001, he canceled his request 
and reported that he no longer desired a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran underwent surgery for prostate cancer in 
August 1998; he did not require chemotherapy, radiation, or 
hormonal treatment after the surgery.

3.  The evidence of record at the time of the reduction of 
the 100 percent rating for residuals of prostate cancer 
showed that there were no local recurrences or malignancies 
of the cancer; the veteran had not required any follow-up 
therapy, and he was able to function under the ordinary 
conditions of life and work.   

4.  The veteran's residuals of prostate cancer with radical 
prostatectomy are manifested predominantly by urinary 
incontinence that requires the wearing of absorbent materials 
which must be changed more than four times per day.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer with radical prostatectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 
4.1, 4.10, 4.13, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 
(2002).  

2.  The criteria for a 60 percent rating for residuals of 
prostate cancer with radical prostatectomy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In a March 2001 letter, the RO informed the veteran of 
the enactment of the VCAA, and explained what evidence was 
required to substantiate his claim.  He was asked to identify 
any outstanding evidence and was provided with the 
appropriate release forms for VA to request this information 
on his behalf.  However, it was ultimately his responsibility 
to submit private medical records and other evidence in 
support of the claim.  

There is no indication that any of the above correspondence 
was returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated with 
the file and the veteran was afforded the appropriate VA 
examinations.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

II.  Restoration and Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2002).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2002).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Unless 
otherwise provided in paragraph (i), if additional evidence 
is not received within the 60 day period, the RO is to take 
final action and the award is to be reduced or discontinued 
effective the last day of the month in a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  38 C.F.R. § 3.105(e) (2002).  

Additionally, the advance written notice concerning the 
proposed reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2002).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).  

In the present case, by rating decision dated in April 1999, 
the RO proposed to reduce the veteran's rating for residuals 
of prostate cancer with radical prostatectomy from 100 
percent to 20 percent disabling.  This rating decision was 
mailed to the veteran under a cover letter dated April 27, 
1999 which explained his right for a hearing.  The veteran 
responded in a letter that was received by the RO on July 22, 
1999, that he believed the 100 percent rating should continue 
and that his condition had not improved.  He indicated that 
medical evidence would follow; however, none was identified 
or received.  After review of the veteran's statement and the 
evidence of record, the RO took final rating action in July 
1999.  At that time, the RO reduced the veteran's disability 
rating to 20 percent, effective October 1, 1999.  
Consequently, the record establishes that the RO complied 
with all procedural requirements set forth in 38 C.F.R. 
§ 3.105(e) and (i).  

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  
38 C.F.R. § 3.344(c) (2002).  Provisions (a) and (b) of 
38 C.F.R. § 3.344 must be applied in reduction cases 
involving an evaluation that continued at the same level for 
five years or more.  In this case, the veteran's 100 percent 
rating for residuals of prostate cancer with radical 
prostatectomy was in effect for less than five years (from 
May 1998 through September 1999).  Hence, sections (a) and 
(b) are inapplicable.  

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis six months after the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, 
including note (2002).  

Private medical records show that the veteran was diagnosed 
with prostate cancer and initially treated with hormone 
therapy.  However, the treatment was not successful and he 
underwent a radical prostatectomy in August 1998.  Upon VA 
examination in March 1999, the veteran reported that he had 
not had any follow-up treatment for his prostate cancer after 
the surgery.  He denied he had received chemotherapy or 
radiation or hormonal treatment.  He complained of 
generalized weakness and fatigue.  He indicated he was mildly 
anorexic but had not lost or gained any weight.  He reported 
he dribbled urine constantly, and in between he urinated 
about every 1-2 hours during the day and every three hours at 
night.  He complained of  being incontinent to the point that 
he wore some type of absorbent material or pad most of the 
time.  He did not require catheterization, dilatation or 
drainage.  He had been impotent since the surgery.  Physical 
examination revealed no masses and no prostate tissue was 
palpable.  His laboratory tests were normal and there was no 
active disease and no ongoing treatment.  

A VA progress report dated in February 1999 indicated that 
the veteran was voiding well.  He had good control with only 
occasional leaks.  In July 1999, it was noted that his 
bladder control was okay.  A January 2000 VA discharge 
summary reported that there had been no known recurrence of 
the prostate cancer.  However, he complained of some urinary 
incontinence.  In August 2000, he reported using 4-5 pads per 
day for urinary incontinence.  It was noted that he had 
permanent urinary incontinence after the surgery that 
disabled him from regular activities.  

At a subsequent VA examination in April 2001, the veteran 
reported no further treatment for the prostate cancer after 
the radical prostatectomy was performed.  However, he 
continued to experience lethargy, weakness, urinary 
frequency, a diminished stream, and incontinence of urine.  
He used 4-5 pads per day and one per hour at night.  He also 
had erectile dysfunction.  He had had two urinary tract 
infections since the surgery.  The examiner did not find any 
evidence of active disease.  The diagnosis was residuals of 
prostate cancer with incontinence and erectile dysfunction.  

The Board observes that a determination as to restoration of 
the 100 percent rating should be predicated on the basis of 
38 C.F.R. §§ 4.2, 4.10, and 4.13 (2002) as outlined in Brown 
v. Brown, supra.  Thus, in any rating reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  

As noted, VA clinical reports dated in March 1999, January 
2000 and April 2001 reveal that there has been no recurrence 
of the veteran's cancer, and no post-operative therapeutic 
treatment was required after the surgery in August 1998.  
Consequently, pursuant to the Rating Schedule, his 
postoperative residuals of prostate cancer will be evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Codes 7527 and 7528 (2002).  Applying 
these rules and considering the evidence of record, the RO 
found that the veteran's predominant residual disability was 
incontinence and rated the disability under the criteria 
outlined for voiding dysfunction.  

Voiding dysfunction is rated with consideration of urine 
leakage, urinary frequency, and obstructed voiding.  Urinary 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day is assigned 
a 20 percent rating.  Urinary incontinence requiring the 
wearing of absorbent materials which must be changed less 
than two to four times per day is assigned a 40 percent 
rating.  Urinary incontinence requiring the use of an 
appliance  or the wearing of absorbent materials which must 
be changed more than four times per day is assigned a 
60 percent rating.  This is the maximum schedular rating 
provided for urinary incontinence.  The maximum schedular 
rating afforded for urinary frequency with daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night is 40 percent.  The maximum schedular 
rating afforded for urinary tract infection, with renal 
dysfunction requiring drainage, frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management is 30 percent.  38 C.F.R. 
§ 4.115a (2002).  

The record reflects that the veteran underwent a radical 
prostatectomy in August 1998, which did not require any post-
surgical treatment, including radiation, chemotherapy, or 
hormone therapy.  Additionally, subsequent VA examinations 
reveal that there has been no recurrence of the cancer.  The 
Board finds no error in the RO's application of the rules, 
and concurs with the reduction.  There was clear improvement 
in the veteran's disability, as well as his ability to 
function under the ordinary conditions of life and work.  
Hence, restoration of the 100 percent rating for residuals of 
prostate cancer with radical prostatectomy from October 1, 
1999 is not warranted.  

In considering the veteran's complaints of urinary 
incontinence, the RO assigned a 40 percent rating.  However, 
a review of the file indicates that the veteran has continued 
to experience urine leakage or incontinence that requires the 
use of absorbent materials that have to be changed more than 
four times per day.  As such, he has met the criteria for a 
60 percent rating.  This is the maximum schedular rating 
allowed for this residual disability.  Accordingly, a higher 
rating may not be assigned.  

Additionally, it is noted that the veteran has complained of 
erectile dysfunction since the radical prostatectomy.  The 
record indicates that the RO also granted the veteran 
entitlement to special monthly compensation based on the loss 
of use of a creative organ under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) (2002).  This grant of benefits 
represents compensation for that aspect of his disability, 
and further compensation may not be awarded.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the veteran's residuals of 
prostate cancer with radical prostatectomy presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as frequent hospitalization or marked 
interference with employment has not been demonstrated.  
Therefore, consideration of an extraschedular rating is not 
appropriate.  


ORDER

Restoration of a 100 percent rating for residuals of prostate 
cancer with radical prostatectomy from October 1, 1999 is 
denied.  

A 60 percent rating for residuals of prostate cancer with 
radical prostatectomy is granted, subject to the regulations 
governing the payment of monetary awards.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

